                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

LETITIA HUNE                                                           PLAINTIFF

V.                       CASE NO. 4:20-CV-916-JTR

ANDREW SAUL, Commissioner
Social Security Administration                                      DEFENDANT

                                     ORDER

      Plaintiff, Letitia Hune, seeks judicial review of the administrative denial of

her claims for disability insurance benefits. Doc. 2. The Commissioner has filed an

Unopposed Motion to Reverse and Remand for further administrative proceedings,

pursuant to the fourth sentence of 42 U.S.C. § 405(g). Doc. 15. The Motion states

that Hune’s counsel does not oppose the requested reversal and remand. Id. at 1.

Under the circumstances, remand is appropriate.

      Accordingly, the Commissioner’s Unopposed Motion to Reverse and

Remand, Doc. 15, is GRANTED. The Commissioner’s prior decision is

REVERSED, and this matter is REMANDED for further administrative proceedings

and issuance of a new decision. This is a “sentence four” remand within the meaning

of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).
SO ORDERED, this 3rd day of June, 2021.




                            ___________________________________
                            UNITED STATES MAGISTRATE JUDGE




                               2
